DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to the last Office Action, filed 9/15/2021, has been entered and made of record.
Applicant has amended claims 1,6, and 10. Claims 1-143,5-12, and 14 are currently pending. 
Applicants arguments filed 9/15/2021 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bakker et al (US 6,999,614)

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,5-7, 9-10, and 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al (US 6,999,614 ) In view of Kaizerman et al (US 2016/0284579)

one or more processors electronically coupled to an electronic storage device storing a plurality of knowledge files related to wafer defects ((figs. 2 and 3; column 4, line 2] ~ column 6,line 50, wherein manually acquired and automatically acquired defect detection results are grouped into classes/bins according to correlations between defects and their corresponding defect types),  a plurality of defect patch images ( figure 10a ; column 3, lines 16-17)  and feature parameters of different types of defects 
(Column 4 lines 37-65), the plurality of defect patch images and feature parameters being generated from a same wafer process layer under a same inspection condition (defect images/identification of defects” are output. Thus it is clear that the images discussed throughout Bakker may represent point locations from a single wafer and that the combination of those images represents an overall “image of a wafer” as claimed, see also column 3, lines 16-17; column 9 lines 16-38) ; figure 3 and figure 6a column 6 lines 32-50; column 7 lines 15-28), wherein   the one or more processors are configured to execute a set of instruction to cause the server to: 
receive a request for knowledge recommendation for inspecting an inspection image from a defect classification server; figure 2 and 3 column 4 lines 11 to column 6 lines 50 ) ; search for a knowledge file in the electronic storage device that matches the inspection image ( correlation information figure 2 and 3 and column 4 lines 11 to column 6 lines 50 ). 
Bakker et al does not teach “each knowledge file comprising: a plurality of weighted representation models representing the different types of defects, respectively and transmit the search result to the defect classification server”. However, Kaizerman et al teaches the first inspection data so as to identify defects at respective locations in the instances of the pattern, to analyze characteristics of the defects identified in the first inspection data so as to select a first set of the locations in which the first inspection data are indicative of an influence of the process parameters on the defects, and to cause the 
Kaizerman teaches the key element in the method of FIG. 3 is calculation of a suitable utility function for each location (defined in terms of die and bin in the FEM note that the utility function is the weighted model) within the set of the locations that is under consideration, at a utility computation step 60.  The utility function is indicative of the information content of the defect location, specifically as the information pertains to the values of the process parameters under evaluation, the information can be derived from images or other attributes and parameters gathered from other sorts of inspection tools and machines wherein the  features comprise multiple instances of a predefined pattern of features formed thereon by a fabrication process in which different process parameters are applied in forming different ones of the instances, and wherein the processor is configured to output the respective locations of the defects with an indication of an optimal range of the process parameter (paragraph [0052-0053]). Therefore, it is obvious to one skilled in the art before filing the claimed invention to use the utility function as taught by Kaizerman in order to effectively analyze wafer defects and repeatedly utilize the defect source information and analyzing inspection data, which can be useful particularly in process window analysis and qualification. 
  As to claim 3, Bakker et al teaches the  server of claim 1, wherein the request for knowledge recommendation includes feature parameters of a plurality of defects identified in the inspection image, and in searching for a knowledge file that matches the inspection image, the one or more processors are configured to execute the set of instructions to cause the server to: compare the feature parameters of the plurality of defects identified in the inspection image with the feature parameters in the knowledge files in the electronic storage device ( similarity threshold , figure 3 and figure 6a and column 6 lines 32-
As to claim 5, Kaizerman et al teaches the server of claim 1, wherein the defect patch images are generated by an electron-beam inspection tool (electron imaging modality paragraph [0030]). 
The limitation of claim 6 has been addressed in claim 1 above.
As to claim 7, Kaizerman et al teaches the server of claim 6, wherein the processer is configured to execute a set of instructions to cause the server to: in response to a determination that knowledge recommendation result does not include a knowledge file, prompt a user to build a knowledge file based on the inspection image (paragraph [0103-0105]). 
As to claim 8, Bakker  et al teaches the server of claim 6, wherein the processor is configured to execute a set of instructions to cause the server to: after the performance of the automatic defect classification on the inspection image, prompt a user to review of a result of the automatic defect classification, and/or wherein the processor is configured to execute a set of instructions to cause the server to: in response to a receipt of an input from the user indicating that the result of the automatic defect classification is not accurate and including a corrected defect classification result (figure 3; figure 7 column 6 lines 15-50 ; column 7 line 53-column 8 lines 6 wherein the user manipulation updating the grouping of defects by removing replacing updating……..)
As to claim 9, Kaizerman et al et al teaches the server of claim 6, wherein the inspection tool is an electron-beam inspection tool (paragraph [0048]). 
Claims 10, 12, and 14 has been addressed in claims 1, 3, 5-7, and 9 above.


Allowable Subject Matter
Claims 2, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			
				Contact Information 
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR

Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664